IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                            Assigned on Briefs September 1, 2015


            STATE OF TENNESSEE v. STACEY PHILANDER BALDON

                  Appeal from the Circuit Court for Lauderdale County
                      No. 5205, 6755    Joe H. Walker, III, Judge




                No. W2015-00821-CCA-R3-CD - Filed October 23, 2015
                            _____________________________

Timothy L. Easter, J., concurring.

       I concur with the results of the majority, but from a somewhat different view. I
agree the arrival of Rule 36.1 has produced an anathema. I further agree that the trial
court misapprehended Defendant’s claim as one that would result in permissive sentence
alignment.

        I differ from the majority on Defendant’s 1999 cocaine possession conviction. If
Defendant’s claims regarding his widespread criminal sentences are to be taken in the
light most favorable to him, his claim produces the off-beat result of unexpired sentences1
and we are obliged to allow him an amended Judgment to reflect that which he deserves
and claims to crave—an automatic consecutive twelve-year sentence for the 1999 jury
verdict conviction. Nothing about Defendant’s claim would allow for a re-sentencing or
retrial of this conviction. The weapons plea poses a different inquiry and further
proceedings may be needed to test the material component question for that sentence
only.


                                                        _______________________________
                                                        TIMOTHY L. EASTER, JUDGE


        1
         Defendant received a ten-year sentence in 1989. According to Defendant, he only served three
years before being paroled in 1992, leaving seven years left to be served. He received a twelve-year
sentence in 1999, thus rendering a consecutive sentence of nineteen years which will not expire until the
year 2018.